



Exhibit 10.1


EXPLANATORY NOTE
An incorrect version of this exhibit was filed with the registrant’s Quarterly
Report on Form 10-Q for the fiscal quarter ended December 31, 2018. The correct
version of the exhibit is being filed with this report.





--------------------------------------------------------------------------------





tagline.gif [tagline.gif]


bdlogo2.gif [bdlogo2.gif]
March 29, 2018


Patrick Kaltenbach
16510 Shady View Ln
Los Gatos, CA 95032


Dear Patrick:


Congratulations on your offer of employment! Becton, Dickinson and Company (BD)
is a leading medical technology company that delivers clinically proven products
and services to improve patient care. We are a global company that fosters close
relationships with our customers to better understand their respective
businesses and helps solve healthcare's most difficult challenges. We take great
pride in hiring individuals who have the talent, drive and commitment to make
health care better for our customers. We are extremely delighted to have you
join our team.


I am pleased to confirm in writing our offer of employment to you. The details
of your offer are as follows:
Position: Your position is EVP & President Life Sciences Segment, reporting
directly to me. Your position is classified as a Job Group 9. Positions are
assigned to Job Groups according to the scope and impact of the position.


We recommended at the recent Board of Directors meeting your designation as both
a “Corporate Officer” and an “Executive Officer” of the company. You will become
a member of both the Management Committee and BD Leadership Team.


Start Date: Your first day of employment will be May 29, 2018.


Pay: Your base annual rate of pay will be $650,000, subject to review and
modification from time to time in accordance with standard Company practices.
Associates are paid every other Friday. The two week pay period starts on Sunday
and ends on the Saturday of the pay week.
Sign-On Bonus: You will receive a sign-on cash bonus of $2,000,000 (less
applicable taxes), payable within 30 days following your start date. Your
sign-on bonus is conditioned upon your continued employment with BD for twelve
months following receipt of the payment. If you voluntarily terminate your
employment within twelve months of the award, you will be required to reimburse
the Company, within 60 days of termination date, a pro-rated portion of the
respective sign-on bonus based on months of completed service.
Sign-on Equity Bonus: In addition to your annual long-term incentive (LTI)
grant, you will receive a new hire LTI grant valued at $2,800,000 subject to
approval of the BD Board of Directors at their first meeting after your start
date. The grant will be made in Time Vested Units (TVUs), Performance Units
(PSUs), and Stock Appreciation Rights (SARs). You will receive a second new hire
LTI grant valued at $2,800,000 approximately one year following your date of
hire made entirely in TVUs. TVUs vest one third (1/3) per year after the grant
date, PSUs vest 100% after three years, and SARs vest one fourth (1/4) per year
after the grant date.


Additionally, if Agilent’s November 2018 Performance Unit grant payout exceeds
100%, you will receive a cash payment in January 2019 up to $750,000 (less
applicable taxes) to cover the difference. Similarly, if Agilent’s November 2019
Performance Unit grant payout exceeds 100%, you will receive a second cash
payment in January 2020 up to $750,000 (less applicable taxes) to cover the
difference. Timing of both payments is dependent on Agilent’s public disclosure
of the level of applicable performance unit payout.


Subject to approval by our Board of Directors, in the event your employment is
involuntarily terminated before the third anniversary of your employment start
date, 100% of your first new hire LTI valued at $2,800,000 and 15% of your
second





--------------------------------------------------------------------------------





new hire grant valued at $2,800,000 will become immediately vested upon your
termination date and such awards will be payable to you subject to the terms of
the grants as applied to vested awards.


Rewards: You are eligible for a comprehensive, competitive compensation program
that rewards talented associates for their performance.


We offer a comprehensive benefits package to eligible associates and their
dependents, including Medical, Dental, Life insurance programs, a competitive
401(k) plan with company match and various other insurance programs.  Each of
these is either fully paid by BD or offered subject to an employee contribution
as of the associate's first day of employment. According to IRS regulations, you
will have 31 days from the date of hire to make benefit elections for the
remainder of the calendar year. Details regarding these plans will follow
shortly under separate mailing from our benefits administrator, Benefits Direct.
If you have not received this information two weeks after your start date,
please contact Benefits Direct at 1-800-234-9855 and speak with a Customer
Service Representative.


Performance Incentive Plan (PIP): You will be eligible to participate in the
Company’s short-term incentive plan, which is known as the PIP. Your PIP target
for the current Fiscal Year ending September 30 will be 80% of your current
Fiscal Year ending Base Salary (prorated from your start date). PIP payouts may
range from zero to double the incentive opportunity and are earned based on
achievement of company financial goals and individual associate performance.
Your PIP award is discretionary; there is no guarantee that an associate will
receive a PIP payment in a particular year.


Long-Term Incentive Program (LTI): Under the 2004 Employee and Director
Equity-Based Compensation Plan, you will be eligible to participate in BD’s
discretionary LTI program. The LTI program provides associates with a potential
opportunity to build wealth and share in the success of the Company through the
achievement of strategic objectives. The target grant award value for your
position is $2,050,000. Annual LTI awards are determined based on individual
associate performance and anticipated future contributions. Grants for each
fiscal year are typically approved by the BD Board of Directors. There is no
guarantee that an associate will receive an LTI award in a particular year.


Deferred Compensation Plan: You will be eligible to participate in the
non-qualified BD Deferred Compensation Plan, which enables you to save over the
IRS limits in the qualified 401(k) plan. You may elect to enroll in this plan
within 30 days from the first day of your employment or annually in December.
You may contribute up to 50% of your total eligible base pay and 100% of your
eligible bonus compensation. Enrollment information will be sent to you by
Fidelity Investments, our financial benefits service provider.


BD Share Retention and Ownership: Your position is subject to the BD Share
Retention and Ownership Guidelines.  Under the guidelines, you will be expected
to hold in BD shares at least 75% of the net after-tax gain or net after-tax
shares distributed to you from any equity-based compensation awards you have
received until you have achieved and can maintain an ownership multiple of three
(3.0) times your annual salary. More information will follow under separate
cover.


Change in Control: You will receive from the Corporate Secretary’s office and
will be expected to sign a Change of Control Agreement that will increase your
benefit should a change in control occur per the terms of the agreement.


Paid Time Off: You will be eligible for 30 days of vacation.


Tax Return Services: BD will pay the costs for its designated tax services
partner to prepare and file your home and host country income tax returns for
two years.


Mortgage Subsidy: BD will assume the remainder of your mortgage subsidy benefit
to assist you with the cost of housing by subsidizing your mortgage payment and
lowering your monthly interest rate and payment. If you leave the Company, the
subsidy payment ceases and the interest rate reverts to the original note rate.
Any remaining portion of the subsidy will revert to the Company. This benefit is
directly paid by BD and is not exchangeable for other services or cash.  A
preferred lender must be used to receive this benefit.


Immigration Consideration: All offers of employment and continued employment are
contingent upon an individual's ability to secure and maintain the legal right
to work at BD, including work authorization. If efforts at securing this
authorization should fail, the offer of employment is withdrawn with no
liability to the Company for any expenses incurred, time spent or other
inconvenience to the job applicant.







--------------------------------------------------------------------------------





Ethics: As a company founded on a core set of values, we ask you to review the
Company Code of Conduct and be prepared to sign an acknowledgement during your
onboarding process.


At-Will Employment: While it is hoped that your association with BD is long
lasting, the employment relationship between you and the Company is “at will.”
 This means that your employment is not for any definite period of time and the
Company or you may terminate your employment at any time, with or without
notice, for any reason. Your at-will status is not subject to change without an
express written agreement signed by an officer of the Company. There shall be no
contract, expressed or implied, of employment.


Screening: Consistent with our policies for all BD personnel and the special
consideration of our industry, this offer is contingent upon you taking a
company paid drug screening test, the results of which must be negative,
undergoing a motor vehicle record check (if applicable for the position), as
well as completing a background check. These items must be completed prior to
the above start date. If we do not receive the results prior to the above date,
we will notify you to discuss an alternative start date.


Confidentiality Agreement and Agreement to Protect Company Assets: Your
employment is contingent upon you signing the BD Confidentiality Agreement and
Agreement to Protect Company Assets, if applicable. You will be asked to sign
this document, once you receive the onboarding packet.
 
You understand that BD’s offer of employment is based on your general skills and
abilities and not because of your knowledge or possession, if any, of
confidential or proprietary information of any former employer, customer, or
other third party. You hereby certify that, by the time you become a BD
associate, you will have returned all property, data and documents, whether
electronic,


paper, or other form, of any former employer, customer, or other third party.
You agree (a) not to disclose or use, directly or indirectly, in furtherance of
your employment with BD, any confidential or proprietary information, whether in
electronic, paper, or other form, that you obtained through your employment with
any previous employer(s) and (b) to comply with and abide by the BD
Confidentiality Agreement and Agreement to Protect Company Assets, if
applicable.


If you have any questions, please feel free to call Dan Charlebois 201-847-6157
or email Daniel.charlebois@BD.com. I'm looking forward to working together to
make health care better.


Sincerely,






Thomas Polen
President of BD








I accept the above offer of employment:




/s/ Patrick Kaltenbach    April 6th, 2018    
Patrick Kaltenbach        Date





